Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 4, 2014                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  147867                                                                                                Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
  TELLURIDE ASSOCIATION, INC.,                                                                       Bridget M. McCormack
           Petitioner-Appellant,                                                                           David F. Viviano,
                                                                                                                       Justices
  v                                                                  SC: 147867
                                                                     COA: 304735
                                                                     MTT: 00-306817
  CITY OF ANN ARBOR,
             Respondent-Appellee.
  _________________________________________/

        On order of the Court, the application for leave to appeal the July 16, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

         MARKMAN, J. (dissenting).

         I respectfully dissent and would grant leave to appeal to consider (a) whether
  petitioner was rightfully disqualified by respondent as an “educational institution,” and
  therefore disentitled to certain tax exemptions, on the grounds that it does not make a
  “substantial contribution to the relief of the burden of government,” Ladies Literary Club
  v Grand Rapids, 409 Mich 748, 755-756 (1980), despite the fact that nothing in the
  language of MCL 211.7n seems to require an entity to carry out what is effectively a
  “quasi-governmental” role by relieving the government of some public responsibility in
  order to qualify as an educational institution, and (b) whether petitioner was rightfully
  disqualified by respondent as a “charitable institution,” and therefore disentitled to certain
  tax exemptions, on the grounds that it allocates its limited scholarship resources through
  an application and essay process that is alleged to be “discriminatory” because it seeks to
  identify those students most committed to community service activities, Wexford Med
  Group v City of Cadillac, 474 Mich 192, 215 (2006). The application of legal standards
  by which the public sector defines which educational and charitable institutions qualify as
  “educational” and “charitable” institutions is a matter of considerable importance for
  Michigan’s nonprofit sector, and for the overall social environment of this state, and
  merits further judicial review.

         YOUNG, C.J., joins the statement of MARKMAN, J.



                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            April 4, 2014
           t0401
                                                                                Clerk
2